STATE OF WEST VIRGINIA
                          SUPREME COURT OF APPEALS

State of West Virginia,
Plaintiff Below, Respondent                                                           FILED
                                                                                    May 23, 2016
vs) No. 15-0716 (Webster County 15-F-7)                                             RORY L. PERRY II, CLERK
                                                                                 SUPREME COURT OF APPEALS
                                                                                      OF WEST VIRGINIA
Mary Ann Hamrick,
Defendant Below, Petitioner


                              MEMORANDUM DECISION
        Petitioner Mary Ann Hamrick, by counsel Daniel R. Grindo, appeals the Circuit Court of
Webster County’s June 18, 2015, order sentencing her to a cumulative term of incarceration of
four to twenty years following her guilty plea to one count of possession of substances to be used
as precursor to manufacture methamphetamine and two counts of conspiracy. The State, by
counsel Jonathan E. Porter, filed a response. On appeal, petitioner alleges that her sentence is
excessive.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        Petitioner was initially charged with one count of conspiracy to operate a clandestine
drug laboratory or attempt to commit that crime; one count of possession of methamphetamine
precursors; one count of conspiracy to possess with intent to deliver a controlled substance; and
possession with intent to deliver a controlled substance. However, by virtue of a plea agreement,
petitioner ultimately pled guilty to one count of possession of methamphetamine precursors and
two counts of conspiracy; the remaining charge was dismissed. In May of 2015, the circuit court
sentenced petitioner to a term of incarceration of two to ten years for the count of possession of
methamphetamine precursors and a term of one to five years for each of the two counts of
conspiracy. All sentences were ordered to run consecutively. It is from the sentencing order that
petitioner appeals.

        We have previously held that “‘[s]entences imposed by the trial court, if within statutory
limits and if not based on some [im]permissible factor, are not subject to appellate review.’
Syllabus Point 4, State v. Goodnight, 169 W.Va. 366, 287 S.E.2d 504 (1982).” Syl. Pt. 3, State v.
Georgius, 225 W.Va. 716, 696 S.E.2d 18 (2010). We note that petitioner’s sentences for her
crimes are within the applicable statutory limitations. Specifically, West Virginia Code § 60A­
10-4(d) states that

                                                    1


       [a]ny person who knowingly possesses any amount of ephedrine,
       pseudoephedrine, phenylpropanolamine or other designated precursor with the
       intent to use it in the manufacture of methamphetamine or who knowingly
       possesses a substance containing ephedrine, pseudoephedrine or
       phenylpropanolamine or their salts, optical isomers or salts of optical isomers in a
       state or form which is, or has been altered or converted from the state or form in
       which these chemicals are, or were, commercially distributed is guilty of a felony
       and, upon conviction, shall be imprisoned in a state correctional facility for not
       less than two nor more than ten years . . . .

Additionally, West Virginia Code § 61-10-31 states that

       [a]ny person who violates the provisions of this section by conspiring to commit
       an offense against the State which is a felony, . . . shall be guilty of a felony, and,
       upon conviction thereof, shall be punished by imprisonment in the penitentiary for
       not less than one nor more than five years . . . .

As such, it is clear that petitioner was sentenced within the applicable statutory guidelines and
her sentence is not reviewable on appeal.

        This is especially true in light of the fact that petitioner does not allege that the circuit
court based its sentence on any impermissible factor. Instead, petitioner argues that her sentence
is excessive based upon her relatively limited prior criminal history and her minimal
involvement in the crimes in question. The Court, however, notes that none of these issues
constitute an allegation that the circuit court based petitioner’s sentence on an impermissible
factor. As such, we reiterate that petitioner’s sentence is, therefore, not reviewable on appeal.

       For the foregoing reasons, the circuit court’s June 18, 2015, sentencing order is hereby
affirmed.


                                                                                           Affirmed.

ISSUED: May 23, 2016

CONCURRED IN BY:

Chief Justice Menis E. Ketchum
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                                     2